UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




 WALEED SAID BN SAID ZAID,

         Petitioner,
                                                              Civil Action No. 05-1646 (JDB)
                v.


 BARACK H. OBAMA, et al.,

         Respondents.



                                             ORDER

       Pursuant to the status conference held on May 7, 2009, and the entire record herein, it is

hereby ORDERED as follows:

       1.      Counsel for respondents shall confer with representatives of the Department of

Defense to determine the status of the production of medical records requested by petitioner and

shall file a status report by not later than May 15, 2009 that specifies precisely when those

medical records will be produced to petitioner.

       2.      The Court notes that counsel for respondents represented at the status conference

that respondents do not intend to further amend the factual return in this case.

       3.      The briefing schedule for motions for judgment on the record pursuant to § III.A.1

of the Case Management Order in this case is modified as follows: respondents' motion for

judgment on the record shall be filed by not later than May 29, 2009; petitioner's opposition shall
be filed by not later than June 15, 2009;1 and respondents' reply shall be filed by not later than

June 22, 2009.

        4.       An evidentiary hearing shall be held in this case, if necessary, on August 25, 2009,

at 9:30 a.m. in Courtroom 15.

        SO ORDERED.


                                                                      /s/
                                                              JOHN D. BATES
                                                           United States District Judge

Date:        May 7, 2009




        1
        Counsel for petitioner represented that petitioner does not intend to file a cross-motion
for judgment on the record.

                                                 -2-